Citation Nr: 1230163	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-38 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for a bladder disability. 

5.  Entitlement to service connection for an enlarged prostate.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1954. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for bilateral hearing loss, tinnitus, kidney stones, a bladder condition, and an enlarged prostate.
The Veteran disagreed with this decision and perfected a timely appeal.  

In a January 2011 decision, the Board denied the claim of entitlement to service connection for bilateral hearing loss, tinnitus, kidney stones, a bladder condition, and an enlarged prostate.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Decision, the Court vacated the Board's January 2011 decision and remanded the issues to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issues on appeal can be adjudicated.  
At the outset, as the most recent outpatient treatment record is dated in October 2009 and, as the case is being remanded for additional development to include examinations, VA must obtain any VA Medical Center (VAMC) records from October 2009 to the present from the VAMC at Dallas, Texas.  See 38 C.F.R. § 3.159.

As to the claim of entitlement to service connection for kidney stones, a bladder condition, and an enlarged prostate, the Veteran contends that his current disabilities are the result of exposure to radiation from radar equipment which occurred during service.  Specifically, that such exposure took place while serving as a section chief in a radar unit with the First Marine Division, 11th Marine Motor Radar Unit, in Korea from June 1952 through June 1953.  See May 2008 radiation risk activity information sheet.  The Veteran further reported that, while in Korea, he worked in a "closed vehicle that carried radar equipment for 12 hours a day, 7 days a week for 11 months."  Id.  Moreover, the Veteran stated that his treating VA physician, Dr. O., advised him that the aforementioned medical conditions were related to exposure to radiation.  See VA Form 9.  Further, the Veteran submitted an Internet article indicating that long exposure to radar emissions in close proximity can cause injury.  See section on Radiofrequency Radion, Health Physics Society at http://www.hps.org/publicinformation/ate/faqs/radiofrequencyqa.html.       

Service treatment records, including the Veteran's March 1954 separation physical examination report are negative for complaints, treatment or diagnoses of kidney stones, a bladder condition, or an enlarged prostate.  

Post-service VA outpatient treatment records dated from December 2007 through May 2009 demonstrate diagnoses of kidney stones, a massively enlarged prostate, and bladder stones.  A March 2008 record notes the treating physician's comment regarding the Veteran's history, "worked as a painter, nicotine 1 cig a day, occasional alcohol, was in the Korean War, was around radar."    

The Veteran's Form DD 214 demonstrates a military occupational specialty (MOS) of a radar repairman and operator.  Service personnel records show the Veteran served in Korea from June 1952 through early July 1953.  

Accordingly, VA must obtain any available records pertaining to the Veteran's claimed exposure to radiation, to include the Veteran's Record of Occupational Exposure to Ionizing Radiation, if any such was maintained, and any other records which may contain information pertaining to the Veteran's claimed radiation exposure in service.  38 C.F.R. § 3.311(a)(2)(iii).  Thereafter, VA must forward such records, as well as the Veteran's service treatment records to the Under Secretary for Health, who must prepare a dose estimate.  Id.  

Finally, the Veteran must be afforded a VA examination in order to determine whether his current kidney stones, bladder condition, and enlarged prostate disabilities had their onset during service, or are otherwise related to service, to include the claimed radiation exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Regarding the claim of entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran contends that his current tinnitus and bilateral hearing loss disabilities are due to acoustic trauma he experienced during service.  Specifically, the Veteran reported that he was exposed to noise from the rifle range, as well as "the attendant sounds of combat" while serving in Korea.  

Service treatment records, including the Veteran's March 1954 separation physical examination report are negative for complaints, treatment or diagnoses of a hearing or tinnitus disability.  Audiometric testing was not conducted upon separation; however, the separation examination report indicates that the Veteran's hearing was 15/15 in both ears.    

Post-service VA outpatient treatment records dated in January and February 2008 note that the Veteran was hearing impaired.  

Given the post-service evidence of record, which shows recurrent symptoms of hearing loss, as well as the Veteran's claimed exposure to noise during service, the Veteran must be afforded a VA audiological examination in an attempt to determine the etiology of his claimed hearing loss and tinnitus.  See McLendon, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  


Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Obtain and associate with the claims file all treatment records from the VAMC at Dallas, Texas.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

2.  Obtain and associate with the claims file any available records pertaining to the Veteran's claimed exposure to radiation in service, to include but not limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation, if such was maintained.

3.  Then, forward the Veteran's service treatment records, as well as any other records pertaining to the Veteran's claimed radiation exposure during service, to the Under Secretary for Health, to prepare a radiation dose estimate; this evidence must be associated with the claims file.  

4.  Upon completion of the above development, schedule the Veteran for   a VA urology examination to determine the current nature and likely etiology of any kidney, bladder, and/or prostate disability.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner are to be accomplished.  The examiner is to review the Veteran's service treatment records, post-service treatment records, the radiation dose estimate prepared by the Under Secretary for Health, and an Internet article submitted by the Veteran - see the section on Radiofrequency Radion, Health Physics Society at   http://www.hps.org/publicinformation/ate/faqs/radiofrequencyqa.html.

The examiner is to answer the following questions:

(a)  Does the Veteran currently have a kidney disability, to include kidney stones?  If the answer is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed disability had its onset in service or is otherwise related to service, to include the claimed exposure to radiation?  

(b)  Does the Veteran currently have a bladder disability? If the answer is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed disability had its onset in service or is otherwise related to service, to include the claimed exposure to radiation?  

(c)  Does the Veteran currently have a prostate disability, to include an enlarged prostate? If the answer is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed disability had its onset in service or is otherwise related to service, to include the claimed exposure to radiation?  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of any hearing disability, as well as any tinnitus disability.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is to answer the following questions:

(a)  Does the Veteran currently have bilateral hearing loss?  If the answer is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed disability had its onset in service, or is otherwise related to service?   

(b)  Does the Veteran currently have tinnitus?  If the answer is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed disability had its onset in service, or is otherwise related to service?   

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Then, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



